Citation Nr: 1535499	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), generalized anxiety disorder (GAD), and attention deficit/hyperactivity disorder (ADHD).

2.  Entitlement to service connection for transient ischemic attack (TIA).

3.  Entitlement to service connection for hypertension, as secondary to a psychiatric disorder.

4.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2015, the Veteran testified by videoconference before the undersigned at a Board hearing.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  The RO has considered service connection for both PTSD and MDD.  As discussed in more detail below, however, the medical evidence of record indicates that the Veteran has other mental health diagnoses.  Thus, the Board is expanding his claim to encompass all acquired psychiatric disabilities, of which it has jurisdiction to consider.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The additional diagnoses are as described in the issue on the title page.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an August 2008 rating decision.  While the Veteran did not appeal the decision, service department records were received during the current appeal, and the claim for service connection for PTSD must be reconsidered.

2.  The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressor.

3.  The preponderance of the evidence is against a finding that MDD, GAD, or ADHD had their onset in, or are otherwise related to, the Veteran's active duty service.

4.  There is no competent evidence that TIA is related to the Veteran's active duty service.

5.  There is no competent evidence that hypertension is related to service, and the Veteran is not service connected for an acquired psychiatric disability, and thus service connection on a secondary basis is precluded as a matter of law.

6.  The Veteran is not service connected for any disability, and thus entitlement to a TDIU is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, MDD, GAD, and ADHD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  TIA was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, did not manifest to a compensable degree within one year after service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2014).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2010 and June 2013, which fully addressed all required notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has obtained VA treatment records, Vet Center records, and the Veteran's service personnel records.  The Veteran's service treatment records had been obtained at the time the Veteran submitted his prior claim for PTSD.  VA provided the Veteran with a VA examination in connection with the claim for service connection for an acquired psychiatric disability.  

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that examinations in connection with the claims for service connection for TIA and hypertension are not warranted.  As to the claim involving hypertension, the Veteran's allegation is that this disability is secondary to PTSD.  Service connection for an acquired psychiatric disability, to include PTSD, is being denied in the decision, and thus there is no basis for VA to provide an examination in connection with a secondary service connection claim that is based on a disability that is not service connected.  Additionally, the Veteran has not alleged, nor does the evidence of record indicate, that hypertension had its onset in service.  As to the claim involving service connection for TIA, the Veteran has not provided any evidence upon which to find that such disability had its onset in service or is otherwise related to the Veteran's active duty service.  In short, the second and third factors listed above-evidence establishing that an event, injury, or disease occurred in service and that it may be due to service-are not met for either disability.  VA therefore has no duty to provide an examination with regard to these claims for service connection.

The Veteran was provided an opportunity to set forth his contentions on the claim for service connection for an acquired psychiatric disorder during the January 2015 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) (2014) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the January 2015 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claim involving, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran perfected his appeals involving service connection for TIA and TDIU after the January 2015 hearing, and he asked for a new Board hearing.  The Veteran subsequently withdrew his hearing request, and thus there is no hearing request pending at this time.  This also explains why the undersigned did not address these issues at the January 2015 hearing.

Additional records from the Vet Center were added to the Veteran's file after the most recent supplemental statement of the case.  The Veteran has waived initial consideration of that evidence by the Agency of Original Jurisdiction, and thus the Board may consider it in the first instance.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

A.  Previously-denied Claim

In an August 2008 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal the decision.  In 2010, the Veteran petitioned to reopen the claim for service connection PTSD.  In December 2010, VA requested the Veteran's entire personnel file.  Previously, it had requested only the parts of the personnel file that addressed the Veteran's unit of assignment, dates of assignment, participation in combat operations, etc.  In March 2011, VA received the Veteran's entire personnel file.

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.   38 C.F.R. § 3.156(c) (2014).  

In this case, the majority of the Veteran's service personnel records were not of record at the time of the August 2008 rating decision that denied service connection for PTSD.  Thus, the Veteran's claim for service connection for PTSD must be reconsidered, as these records are relevant to the Veteran's claim.  The Veteran is not prejudiced by this because the RO considered the merits of the claim in a March 2012 rating decision.  While the RO did not recognize that the provisions of 38 C.F.R. § 3.156(c) were implicated, this is harmless error, as it considered all the evidence in addressing the merits of the claim, which is what the Board is doing in this decision.  Accordingly, the Board finds the Veteran's initial claim for service connection for PTSD is still pending, and has recharacterized the issue on appeal.   

B.  Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish a claim for service connection, the evidence must show three elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

1.  PTSD

The Veteran contends that he developed PTSD because he reported corruption while stationed in Thailand, and he felt that this life was threatened.  Specifically, the Veteran served in Thailand from August 1967 to November 1967.  He states that he uncovered a black market ring selling vehicle parts and that he reported this discovery to his commander, who told him to keep quiet and not report this corruption.  The Veteran stated that he was unable to keep quiet and subsequently reported it to the Inspector General.  He reported that this commander subsequently ordered him to drive a vehicle at night without a weapon, and he suspected that he was being set up to be killed because of his reporting the corruption against his commander's advice.  He states that a fellow officer told him of another soldier, who had reported corruption and was murdered on his way home from work.  The Veteran states he went to the Embassy and received a note from a medical professional that he was not allowed to drive for four months, which he believes prevented him from being killed.  He describes feeling frightened by the whole experience and that he had difficulty with authority since that time. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

With regard to the third PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f)(2) (2014). 

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

The Veteran's DD Form 214 indicates that he served during the Vietnam era.  His specific stressor involves the period of time he was stationed in Thailand.  The Veteran does not contend that he engaged in combat with the enemy.  Additionally, the Veteran's description of being in fear of his life following a report of corruption in his unit is not indicative of a fear of hostile military or terrorist activity.  A VA examiner responded "no" when asked if the Veteran's stressor involved the "fear of hostile military or terrorist activity," and added that it was related to fear of "hostile U.S. military activity."  (Italics added.)  The finding that the Veteran's stressor is not due to hostile military or terrorist activity means that the Veteran cannot be awarded service connection based on the these provisions of the regulation.  The regulation does not take into account the fear of "U.S." military activity, other than in the context of friendly fire.  See 38 C.F.R. § 3.304(f)(3) (2014).  While the Board recognizes that the examples in the regulations are not intended to be an exhaustive list, see 75 Fed. Reg. 39,843, 39,844 (July 13, 2010), the examples provided in the regulation are much different in the scope than the Veteran's alleged stressor.  As such, the Board has determined that the provisions set forth in section 3.304(f)(2) and (3) are inapplicable to the Veteran's claim.

Where a determination is made that the claimed stressor is not related to combat or to fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96.  

The record reflects a diagnosis of PTSD under DSM-IV.  See February 2012 VA examination report.  As such, the first element of § 3.304(f) has been met.

The remaining inquiries pertain to whether there is credible supporting evidence that the claimed in-service stressor event(s) occurred and, if so, whether the PTSD diagnosis is etiologically related to such in-service stressor(s).  

The Veteran is competent to report the events that occurred during service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.159(a)(2) (2014).  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran, however, has not provided enough credible detail to corroborate the alleged stressor of reporting corruption within his unit and/or to the Inspector General.  He has also reported that he felt his life was threatened when he was ordered to drive a car at night alone and without a weapon.  The RO attached a November 2011 memorandum to the claims file entitled, "Formal Finding of a Lack of Information Required to Document the Claimed Stressor(s)."  In the memorandum, the RO noted that in the Veteran had provided three different factual scenarios: (1) report of corruption to the Inspector General; (2) report of another lieutenant being murdered on his way home; and (3) report of being ordered to drive a vehicle to the northern part of Thailand.  As to the first stressor, the RO noted that there was no credible evidence in the Veteran's personnel file that an "IG investigation" had taken place, and there would be no request to the JSRRC as to this stressor.  As to the report of someone being murdered, the RO noted that the Veteran had not provided the required information (such as the name of the soldier) and thus no request to the JSRRC would be made as to this stressor.  Lastly, it stated that because the Veteran never drove to northern Thailand that there would likely be not a record to verify this stressor.  The Board finds that these conclusions are entirely reasonable.

The evidence of record does not corroborate the Veteran's account of the stressor he has reported that began with his finding corruption and ending with his being ordered to drive at night without a weapon.  The Veteran's service personnel records show that he received some harsh criticism in his performance review for the period of time he served in Thailand after having received stellar marks prior to such service.  However, the Board does not find that such corroborates the Veteran's stressor.  At a July 2011 private examination, the Veteran stated that after he served in Thailand, he lived in fear of his life and in a state of disillusionment and shock.  In the Report of Medical History that he completed less than one year after service in Thailand, the Veteran denied any history of psychiatric symptoms when he was being discharged from service.  Specifically, he denied ever having or having then depression or excessive worry or nervous trouble of any sort.  Additionally, following his service in Thailand, the Veteran again received stellar marks regarding his performance.  For example, he served in Korea from November 1967 to April 1968, which is immediately following his service in Thailand.  He received scores of 1 and 2 (and only one score of 3), which are the two top ratings, and he was described as "highly intelligent, capable, well motivated and displays considerable zeal in the discharge of his responsibilities."  Such facts undermine the Veteran's allegation of being traumatized by the alleged occurrence of corruption in Thailand and being in fear of his life.  The Veteran has described himself a changed man from that incident in service, but the contemporaneous records do not support his allegation.  The Board affords more probative weight to these contemporaneous records as they are closer in time to the Veteran's service in Thailand.  

As noted above, the contemporaneous records do not support the Veteran's allegation of having been traumatized by his service in Thailand.  Other evidence of record also does not support this allegation.  In the Report of Medical History the Veteran completed at separation, he denied any psychiatric symptoms.  He reported a positive medical history involving other symptoms, which means that he put thought into his responses and chose to check the "no" box with respect to the psychiatric symptoms.  When he was seen in 1998 and 1999 by VA, he was given a PTSD screen.  He specifically denied any terrible experience that involved being attacked or being threatened, but the Veteran now reports he felt his life was threatened during service.  His PTSD screen was negative in both 1998 and 1999.  The Veteran was again was given the PTSD screen in 2006, and it was negative.  At a July 2011 private examination, the Veteran described the onset of his symptoms as "immediately following the understanding that his life was at risk and others may be plotting to take his life."  The Board finds it reasonable to conclude that had the Veteran genuinely felt his life was threatened while in Thailand, he would have reported such when asked directly about feeling threatened in the past.  These findings described in the VA treatment records made contemporaneously with the time periods in question contradict the Veteran's allegation that he was immediately and permanently impacted by his Thailand experience.

In December 2002, the Veteran underwent an initial psychiatric assessment.  In taking a psychosocial history, the examiner noted that the Veteran reported he always did well in school academically, but that he did not feel comfortable socially.  The examiner wrote, "Scored very high in academics but did poor socially; felt inept socially."  However, when the Veteran was examined by the VA psychologist in February 2012, he reported that his ability to get along with others, including friends, teachers, and employers during his high school years was good.  Such report is inconsistent with what the Veteran reported in 2002.  The Board accords the statements made by the Veteran in 2002 high probative value, as they were made in connection with his seeking medical treatment.  See FED. R. EVID. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy).  These inconsistent statements further weaken the Veteran's credibility and confirm the conclusion that the alleged in-service stressor lacks credibility.

Because the reported stressor cannot be independently verified as required by 38 C.F.R. § 3.304(f), the claim for service connection for PTSD must be denied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.).  The Veteran has been given ample opportunity to provide such evidence.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  

2.  MDD and GAD

The Veteran claims that he also has MDD and/or GAD as a result of the in-service stressor of having discovered a black market for selling automobile parts and having his life threatened.  

The record reflects a diagnosis of both MDD and GAD.  As such, the first Shedden element has been met.

The remaining inquiries pertain to whether there is medical or credible lay evidence of in-service incurrence or aggravation of a disease or injury and medical evidence of a nexus between the claimed in-service disease or injury and the current diagnosis of major depressive disorder.  

Regarding the second Shedden element, service treatment records are silent for any complaints of symptoms or diagnoses of a psychiatric disorder.  The August 1968 Report of Medical Examination showed that psychiatric functioning was marked as normal.  The Veteran specifically denied ever having or having then depression or excessive worry or nervous trouble of any sort.  He was treated by VA as early as 1998, and he was given a depression screen and tested negative.  He was given additional depression screens in 1999, 2000, 2001, and August 2002 and tested negative each time.  The earliest record of the Veteran reporting psychiatric symptoms was in November 2002, when the Veteran was seen with "problems with depression" and "marital problems."  In December 2002, he underwent an initial psychiatric assessment, and the examiner determined that the Veteran had ADHD (this diagnosis will be discussed separately).  In 2003, he was diagnosed with MDD and GAD, but such diagnoses were based upon symptoms the Veteran was experiencing at that time, which involved the Veteran's marriage ending and custody issues with the children.  It was not until 2007 when the Veteran first reported an alleged in-service stressor as being the cause of his psychiatric symptoms.  

The post-service evidence does not reflect any indication of MDD and GAD for over 30 years after active military service.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran was seen as early as 1998, and depression screens done from 1998 to 2002 were all negative.  When the Veteran first reported psychiatric symptoms, it involved the ending of his marriage, which was occurring contemporaneously, and not an in-service incident.

Further, as previously discussed, the Board has determined that the events described in service and alleged by the Veteran as the cause of his psychiatric disability, to be lacking credibility.  As such, the Board does not afford probative weight to the Veteran's statements regarding the occurrence of in-service events related to his MDD or GAD.

The Board is aware of the statements received by the Veteran's sisters regarding the Veteran's personality before service, where both claimed he had friends and how much his personality had changed after his life was threatened.  As noted above, the Veteran himself reported he felt socially inept when he was in school prior to entering service.  He denied any psychiatric symptoms at service discharge.  The Veteran was seen by VA for approximately four years beginning in 1998 (which is 30 years after service discharge), and he did not report any psychiatric symptoms.  More importantly, he was given both depression and PTSD screens, and tested negative from 1998 to 2002.  Thus, the allegation that the Veteran completely changed after service discharge and that such personality change persisted in the years following service discharge is not supported by the contemporaneous records.  The Board accords more probative value to the contemporaneous records than to the Veteran's sisters's statement in support of a claim for monetary benefits.

Due to the lack of symptomatology in service, the lack of credibility regarding in-service events, and the evidence that the Veteran first experienced psychiatric symptoms approximately 35 years following service discharge, the Board finds that the second and third Shedden elements have not been met, and the Veteran's claim for service connection for MDD and GAD fails on these bases.

3.  ADHD

When the Veteran underwent the December 2002 psychiatric assessment, the examiner diagnosed ADHD.  The Veteran reported he had always had problems keeping a job.  In a December  2007 VA treatment record, the examiner noted that the Veteran had "[l]ifelong disorganization, distraction, procrastination."  Additionally, the diagnosis of ADHD falls under "Disorders of Infancy, Childhood, Adolescence" in the DSM-IV.  Such facts raise the issue whether this diagnosis pre-existed service.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304. 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for direct service connection.  Wagner, 370 F.3d at 1097. 

There is an entrance examination of record, which does not show a psychiatric diagnosis of ADHD.  The Board finds that there is insufficient evidence to rebut the presumption of soundness, and thus the claim for service connection for ADHD is one of direct service connection.

The record reflects a diagnosis of ADHD.  As such, the first Shedden element has been met.

Regarding the second Shedden element, service treatment records are silent for any complaints of symptoms or diagnoses of a psychiatric disorder.  The August 1968 Report of Medical Examination showed that psychiatric functioning was marked as normal.  The Veteran specifically denied ever having or having then depression or excessive worry or nervous trouble of any sort.  In December 2002, he underwent an initial psychiatric assessment, and the examiner determined that the Veteran had ADHD.  At no time has any medical professional, or even the Veteran, attributed the diagnosis of ADHD to the Veteran's service.  It appears the Veteran may have received this diagnosis prior to December 2002, as he reported to the VA examiner that his wife had given him an article on Attention Deficit Disorder approximately four to five years prior and thought the Veteran had this disorder.  He stated that they called the author of the article, who thought the Veteran had the diagnosis as well, which would place a diagnosis in approximately in 1997/1998.  Regardless, neither the Veteran nor any medical professional has attributed the diagnosis to the Veteran's active duty service.  Thus, the preponderance of the evidence is against a finding that ADHD had its onset in service or that there is a relationship between the diagnosis of ADHD and the Veteran's active duty service.  The second and third Shedden elements have not been met, and the Veteran's claim for service connection for ADHD fails on these bases.

4.  TIA

The record reflects a diagnosis of TIA.  As such, the first Shedden element has been met.

Regarding the second Shedden element, service treatment records are silent for any complaints of symptoms or diagnoses of a TIA.  Regarding the third Shedden element, the Veteran has not provided any facts regarding why he believes a TIA or multiple TIAs are related to service.  No medical professional has attributed the TIA to the Veteran's service.  In a November 2012 submission, the Veteran's representative mentioned that the Veteran had sustained TIAs; however, it appears that the mentioning of the TIAs was in support of the request to have the Veteran's claim expedited versus seeking a claim for service connection.  Regardless, after the RO inferred the claim for service connection and adjudicated it in a September 2013 rating decision, the Veteran perfected an appeal for this issue.  The facts do not support an in-service occurrence of TIAs or a relationship between the TIAs and the Veteran's active duty service.  The second and third Shedden elements have not been met, and the Veteran's claim for service connection for TIAs fails on these bases.

5.  Hypertension 

The Veteran seeks service connection for hypertension, which he claims is secondary to the acquired psychiatric disability.  The Veteran has not claimed, and the record does not otherwise indicate, that hypertension had its onset in service or that it manifested to a compensable degree within one year following service discharge.  Therefore, the Board's analysis will be focused on secondary service connection.  After a review of the evidence of record, the Board concludes that the criteria for service connection on a secondary basis are not met.

Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for hypertension must be denied.  The Veteran's allegation is that he has hypertension as a result of the acquired psychiatric disability.  The Board is denying service connection for an acquired psychiatric disability in this decision.  Therefore, a threshold legal requirement for substantiating this secondary service connection theory of entitlement-evidence of a service-connected disability-is not met.  Accordingly, the claim for service connection for hypertension on a secondary basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  TDIU

The Veteran claims that he cannot work due to the acquired psychiatric disability.

Entitlement to TDIU is based on a finding that a veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. § 4.16 (2014).  As the Veteran is not service connected for any disability, the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.













(Continued on the next page)

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, MDD, GAD, and ADHD, is denied.

Entitlement to service connection for TIA is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a TDIU is denied.  



____________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


